Title: From James Madison to Thomas Jefferson, [12 August] 1793
From: Madison, James
To: Jefferson, Thomas


[12 August 1793]
The paper for J. F. could not otherwise get to him than with your aid. You must therefore take the trouble of having it handed into the post office whence the penny post will take it, unless you can do it at some shorter hand. I wish you to look over what is sd. critically, and if you think there be any thing of importance wrong, or that may do more harm than good, that you will either erase it, where that will not break the sense, or arrest the whole till I can make the correction. Delay I know is bad; but vulnerable parts that wd. be siezed for victories & triumphs would be worse. I beg you also to attend particularly to three passages slightly marked with a pencil, the first, the declaration of the principles & sentiments of the author—2d. beginning with “Writers such as Locke & Montesqeue &c[”]—to the pencil mark in the ¶. 3 the quotation from the Federalist. If you think the first had better be omitted it can come out without leavg. the least gap. So can the 2d. My doubts as to that proceed from the danger of turning the controversy too much into the wilderness of Books: I use Montesqeue also from memory, tho I believe witht. inaccuracy. The 3d. can also come out witht. affecting the piece, and I wish you to erase it if you think the most scrupulous delicacy, conjecturing the author, cd. disapprove it. One No. more or 2 short Nos. will close the first topic & supersede the last. They will be sent as soon as finished & copied. These wd. have been sent somewhat sooner, but for the delay caused by the last circumstance.
